Opinion issued July 18, 2002








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00105-CV
____________

CAROL HARDENBROOK,  Appellant

V.

EXXON CO. AND JOHN JOINDER,  Appellees



On Appeal from the 11th District Court
Harris County, Texas
Trial Court Cause No. 0104711



O P I N I O N
	The Court today considered the motion of appellant, Carol Hardenbrook, to dismiss
this appeal.  Appellant's motion is granted and the appeal is dismissed.  Tex. R. App. P.
42.1(a).  All pending motions in this appeal are overruled as moot.  The Clerk is directed to
issue mandate immediately.  Tex. R. App. P. 18.1.
PER CURIAM

Panel consists of Justices Taft, Nuchia, and Radack. 
Do not publish. Tex. R. App. P. 47.